Exhibit 4.1 CONFIDENTIAL INVESTMENT AGREEMENT By and Between VIFOR (INTERNATIONAL) LTD. AND AKEBIA THERAPEUTICS, INC. Dated as of May 12, 2017 [***] Portions of this exhibit have been redacted pursuant to a confidential treatment request. An unredacted version of this exhibit has been filed separately with the Commission. TABLE OF CONTENTS Page ARTICLE I Definitions. 1 Defined Terms 1 Additional Defined Terms 4 ARTICLE II Purchase and Sale of Securities 4 Purchase and Sale of Securities 4 ARTICLE III Closing; Deliveries. 4 Closing 4 Deliveries by the Company 4 Deliveries by the Investor 5 ARTICLE IV Representations and Warranties of the Company. 5 Organization, Corporate Power and Authority 5 Authorization 5 No Conflicts 5 No Governmental Authority or Third Party Consents 6 Capitalization 6 Valid Issuance of Shares 6 Company SEC Documents; Financial Statements 6 Litigation. 7 Investment Company 7 No General Solicitation 7 ARTICLE V Representations and Warranties of the Investor. 7 Organization; Good Standing 7 Authorization 8 No Conflicts 8 No Governmental Authority or Third Party Consents 8 Purchase Entirely for Own Account 8 Disclosure of Information 8 Investment Experience and Accredited Investor Status 8 Acquiring Person 9 i [***] Portions of this exhibit have been redacted pursuant to a confidential treatment request. An unredacted version of this exhibit has been filed separately with the Commission. Restricted Securities 9 Legends 9 ARTICLE VI Additional Covenants and Agreements. 9 Lock-Up 9 Additional Agreements of Investor 10 Form D; Blue Sky Filings 11 Public Disclosure 12 Rule 144 12 ARTICLE VII Miscellaneous. 12 Governing Law; Submission to Jurisdiction 12 Waiver 12 Notices 12 Specific Performance 13 Entire Agreement 13 Amendments 14 Headings; Nouns and Pronouns; Section References 14 Severability 14 Assignment 14 Successors and Assigns 14 Counterparts 14 Third Party Beneficiaries 14 No Strict Construction 14 Survival of Warranties 14 Remedies 15 Expenses 15 Term 15 Exhibit A – Form of Officer’s Certificate Exhibit B – Form of Opinion of Counsel ii [***] Portions of this exhibit have been redacted pursuant to a confidential treatment request. An unredacted version of this exhibit has been filed separately with the Commission. INVESTMENT AGREEMENT
